[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              APRIL 12, 2006
                               No. 05-15716                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 00-00126-CR-T-30-TBM

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                    versus

LARRY LEONARD WALDEN, JR.,

                                                       Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (April 12, 2006)

Before CARNES, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Larry Leonard Walden, Jr., a federal prisoner serving a 151-month sentence,
appeals pro se the denial of his motion to reduce his sentence. After review, we

affirm.

                                 I. BACKGROUND

      After pleading guilty, Walden was convicted of conspiracy to distribute

cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. On February 27, 2001,

the final judgment was entered in Walden’s criminal case. Thereafter, on June 13,

2001, Walden filed a pro se motion for leave to file an out-of-time notice of appeal

and request for appointment of counsel. Walden’s motion alleged ineffective

assistance of counsel based on his attorney’s failing to file a notice of appeal as

Walden instructed. The district court denied the motion without prejudice, noting

that Walden’s claims should be brought in a 28 U.S.C. § 2255 motion.

      In 2002, Walden filed a pro se § 2255 motion, alleging that his trial counsel

had been ineffective for failing to file a notice of appeal. The district court denied

Walden’s § 2255 motion, finding that his claim was without merit in light of the

appeal waiver in Walden’s plea agreement.

      In 2005, Walden filed pro se the instant “Blakely Motion for a Reduction of

Sentence.” Citing United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005),

Walden’s motion alleged that his sentence violated his Sixth Amendment rights

because the sentencing court had increased his sentence based on extra-verdict



                                           2
facts, such as drug quantity and whether Walden had obstructed justice. The

district court denied Walden’s motion to reduce his sentence, finding that it lacked

jurisdiction under 18 U.S.C. § 3742(a) because Walden’s sentence had become

final. Alternatively construing Walden’s motion as a successive § 2255 motion,

the district court concluded that it was precluded from granting Walden relief

because (1) Walden had not shown that he received permission from this Court to

bring a successive § 2255 motion, and (2) Walden would be unlikely to satisfy the

criteria for successive § 2255 motions because Booker was not retroactively

applicable to collateral proceedings.

       Walden filed a motion for reconsideration, arguing, among other things, that

the district court should liberally construe his motion as one to reduce his sentence

pursuant to 18 U.S.C. § 3582(c)(2). The district court summarily denied Walden’s

motion for reconsideration.

                                       II. DISCUSSION

       On appeal, Walden argues that the district court had jurisdiction to modify

his sentence pursuant to 18 U.S.C. § 3582(c)(1)(B) and (c)(2).1 Neither provision

of § 3582 identified by Walden conferred jurisdiction. Thus, although the district

court did not construe Walden’s motion as a § 3582 motion, even if it had, it would


       1
        Whether a court has jurisdiction over a particular case is a question of law subject to
plenary review. United States v. Stossel, 348 F.3d 1320, 1321 (11th Cir. 2003).

                                                 3
have been correct in denying the motion.

       More specifically, § 3582(c)(1)(B) provides that a district court may not

modify a term of imprisonment once imposed except to the extent modification is

“expressly permitted by statute” or by Federal Rule of Criminal Procedure 35. 18

U.S.C. § 3582(c)(1)(B). Rule 35 allows a court to correct a prisoner’s sentence (1)

within seven days of sentencing if it resulted from arithmetical, technical or clear

error, or (2) upon a substantial assistance motion filed by the government. See

Fed. R. Crim. P. 35(a), (b). Walden’s motion was not filed within seven days after

his sentencing, and the government never filed a substantial assistance motion. See

United States v. Diaz-Clark, 292 F.3d 1310, 1317 (11 th Cir. 2002) (explaining that

the seven-day limitation of Rule 35(a) is a jurisdictional restriction).2 Thus, the

district court could not have granted Walden’s motion under § 3582(c)(1)(B).

       Nor could the district court have acted pursuant to § 3582(c)(2). Section

3582(c)(2) permits the district court to modify a defendant’s sentence only if the

Sentencing Commission subsequently lowers the applicable sentencing range

pursuant to 28 U.S.C. § 994(o). See 18 U.S.C. § 3582(c)(2). “Booker is a

Supreme Court decision, not a retroactively applicable guideline amendment by the


       2
         Walden’s contention that Article III, Section 2 of the Constitution permits the district
court to modify his sentence as required by § 3582(c)(1)(b) is without merit. That constitutional
provision is merely a general grant of jurisdiction to the federal courts and does not expressly
grant courts authority to modify a prisoner’s sentence after it has been imposed.

                                                4
Sentencing Commission. Therefore, Booker is inapplicable to § 3582(c)(2)

motions.” United States v. Moreno, 421 F.3d 1217, 1220 (11 th Cir. 2005).

      Walden also argues that, even if properly construed as a § 2255 motion, his

motion should have been granted. He contends that Booker’s holding should be

applied retroactively in collateral proceedings because it is novel and a clear break

from past law.

      Walden ignores the fact that his construed § 2255 motion is successive and

that he has not requested leave from this Court to file a successive motion. See 28

U.S.C. § 2255 (cross-referencing 28 U.S.C. § 2244). Without authorization from

this Court, the district court lacked jurisdiction to consider Walden’s successive §

2255 motion. See United States v. Holt, 417 F.3d 1172, 1175 (11 th Cir. 2005)

(concluding that the district court correctly denied a successive § 2255 motion

where this Court did not authorize it). In any event, the district court was correct

that Booker does not apply retroactively on collateral review. See In re Anderson,

396 F.3d 1336, 1339-40 (11 th Cir. 2005) (second § 2255 motion); Varela v. United

States, 400 F.3d 864, 866-67 (11 th Cir. 2005) (initial § 2255 motion).

      For these reasons, the district court did not err in denying Walden’s “Blakely

Motion for Reduction of Sentence.”

      AFFIRMED.



                                           5